--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Copy
 
SECOND AMENDING AGREEMENT


THIS SECOND AMENDING AGREEMENT (this “Agreement”) is made and entered into as
of October 6, 2008 by and among OccuLogix, Inc., a Delaware
corporation (“Parent”), OcuSense Acquireco, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and OcuSense, Inc., a Delaware
corporation (the “Company”).
 
W I T NE S S E T H:
 
WHEREAS, the parties hereto have made and entered into that certain Agreement
and Plan of Merger and Reorganization dated as of April 22, 2008 pursuant to
which Parent will acquire the Company through the statutory merger of Merger Sub
with and into the Company.
 
WHEREAS, such Agreement and Plan of Merger and Reorganization subsequently was
amended by the Amending Agreement, dated as of July 28, 2008, by and among
Parent, Merger Sub and the Company (as amended, the “Merger Agreement”).
 
WHEREAS, following the Effective Time, Parent will effect a recapitalization
(the “Reverse Stock Split”) in which the issued and outstanding shares of Parent
Common Stock will be reverse split in a ratio of 1:25 (the “Reverse Split
Ratio”), upon the effectiveness of which the number of authorized shares of
Parent Common Stock will decrease from 500,000,000 to 40,000,000.
 
WHEREAS, the parties hereto wish to amend the Merger Agreement further, as
provided for herein, in order to give effect to their original intentions.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements and other covenants set forth herein, the mutual benefits to be
gained by the performance thereof, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties hereto hereby agree as follows:
 
1.           Undefined Capitalized Terms.  Capitalized terms used herein, but
not defined, have the respective meanings attributed to such terms in the Merger
Agreement.
 
2.           Company Options.  Notwithstanding any contrary or inconsistent
provision of the Merger Agreement, automatically and immediately upon the
effectiveness of the Reverse Stock Split, the number of shares of Parent Common
Stock into which the Company Options, to be assumed by Parent pursuant to
Section 2.6(d) of the Merger Agreement, shall be exercisable shall be decreased
by the Reverse Split Ratio and the per share exercise price of the assumed
Company Options shall be increased by the Reverse Split Ratio.

 
 

--------------------------------------------------------------------------------



3.           Conditions to Obligations of Each Party.  Section 7.1 of the Merger
Agreement is hereby amended by deleting, in its entirety, Paragraph (d) thereof
and replacing it with the following Paragraph (d):
 
(d)           Requisite Stockholder Approval.  This Agreement shall have been
adopted, and the Merger shall have been approved, by the (i) holders of a
majority of the outstanding shares of Company Common Stock, voting together as a
separate class, (ii) holders of more than fifty percent of the outstanding
shares of the Company’s Preferred Stock and (iii) holders of a majority of
shares of Parent Common Stock represented at a duly constituted stockholders
meeting of Parent.
 
4.           References to “this Agreement”, etc.  Where the context permits or
requires, references to “this Agreement”, “herein”, “hereunder”, “hereof”,
“hereto”, “herewith” and other similar expressions in the Merger Agreement shall
be read and construed as references to the Merger Agreement, as amended hereby.
 
5.           Merger Agreement in Full Force and Effect.  The Merger Agreement
remains in full force and effect, unamended, other than as specifically amended
by this Agreement.
 
6.           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or e-mail transmission), all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.
 
7.           Severability.  In the event that any provision of this Agreement or
the application thereof becomes, or is declared by a court of competent
jurisdiction to be, illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to the other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto.  The parties hereto
further agree to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such void or
unenforceable provision.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
 
[Remainder of page intentionally left blank]

 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first above written.
 



 
OCCULOGIX, INC.
             
By: 
/s/ Elias Vamvakas  
Name:  Elias Vamvakas
 
Title:    Chief Executive Officer
             
OCUSENSE ACQUIRECO, INC.
             
By:   
/s/ Elias Vamvakas  
Name:  Elias Vamvakas
 
Title:    Chief Executive Officer
             
OCUSENSE, INC.
             
By:   
/s/ Eric Donsky  
Name:  Eric Donsky
 
Title:    Chief Executive Officer


 
SIGNATURE PAGE TO SECOND AMENDING AGREEMENT
 
 

--------------------------------------------------------------------------------